Citation Nr: 0527111	
Decision Date: 10/05/05    Archive Date: 10/17/05

DOCKET NO.  97-15 900	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in San 
Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to service connection for renal cell 
carcinoma with metastasis to the lungs, for the purposes of 
accrued benefits.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R.P. Harris, Counsel


INTRODUCTION

The veteran had active service with the Marine Corps from 
March 1966 to February 1970 (which included a period in 
Vietnam).  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from October 1996 rating decisions by the 
San Juan, Puerto Rico, Regional Office (RO), which denied 
claims filed by appellant, the veteran's widow, for service 
connection for the cause of the veteran's death and service 
connection for renal cell carcinoma with metastasis to the 
lungs (including as due to Agent Orange exposure), for the 
purposes of accrued benefits.  An August 1997 RO hearing was 
held.  In May 2000, the Board remanded the case to the RO for 
additional evidentiary development, including the question of 
whether appellant was a qualified surviving spouse of the 
veteran.  In a subsequent December 2002 Supplemental 
Statement of the Case, the RO determined that appellant was 
entitled to recognition as the surviving spouse of the 
veteran, thereby rendering that question moot.  

During the pendency of the appeal, the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. § 5100 et. seq. 
(West 2002)) became law.  In October 2003, the Board remanded 
the case to the RO for additional evidentiary development, 
including VCAA procedural compliance.  

The case is now ready for the Board's appellate 
determination.


FINDINGS OF FACT

1.  The veteran's military service included a period in 
Vietnam.

2.  In April 1996, the veteran filed with VA a claim for 
service connection for renal cell carcinoma with metastasis 
to the lungs, which remained pending and unadjudicated at the 
time of his death in September 1996.  

3.  At the time of the veteran's death, service connection 
was not in effect for any disability.  

4.  Appellant is the veteran's widow.

5.  In September 1996, appellant filed with VA claims for 
entitlement to service connection for the cause of the 
veteran's death and entitlement to service connection for 
renal cell carcinoma with metastasis to the lungs, for the 
purposes of accrued benefits.  

6.  A September 1996 autopsy report listed pathological 
diagnoses that included right renal cell carcinoma, extending 
into the right ureter, renal vein, and inferior vena cava, 
with metastases to the lungs and liver and resultant right 
renal artery thrombosis; left ureter obstruction; acute renal 
failure; compensatory hypertrophy of the left kidney; and 
pulmonary emphysema.  

7.  The immediate cause of the veteran's death in September 
1996 at age 47 was listed on the certificate of death as 
inferior vena cava thrombosis due to, or as a consequence of, 
metastatic renal cell carcinoma and systemic arterial 
hypertension.  

8.  It has not been shown, by credible competent evidence, 
that the veteran's renal disability, including metastatic 
renal cancer, and cardiovascular/pulmonary disease were 
present in service or proximate thereto or that such 
disabilities were a residual of Agent Orange exposure.  Renal 
disability, including metastatic renal cancer, and 
cardiovascular/pulmonary disease were initially medically 
shown many years after service at a time too remote to be 
reasonably related thereto.


CONCLUSIONS OF LAW

1.  Renal disability, including metastatic renal cancer, and 
cardiovascular/pulmonary disease were not incurred in or 
aggravated by the veteran's wartime service, nor may they be 
presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1116, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2004).

2.  A service-connected disability did not cause or 
contribute substantially or materially to cause the veteran's 
death.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 
(2004).

3.  The requirements for service connection for renal cell 
carcinoma with metastasis to the lungs, for the purposes of 
accrued benefits, are not met.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1116, 5121 (West 2002); 38 C.F.R. §§ 3.307, 
3.309, 3.1000 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the VCAA 
became law.  This law redefines the obligations of VA with 
respect to the duty to assist and includes an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  There 
have also been final regulations promulgated to implement the 
new law.  This change in the law is potentially applicable to 
all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  VCAA; 66 Fed. Reg. 45,630 (Aug. 29, 2001) 
(38 C.F.R. § 3.159 (2004)); and VAOPGCPREC 7-2003 (Nov. 19, 
2003).

Assuming that Section 3 of the VCAA is applicable in the 
instant appeal, after reviewing the record, the Board is 
satisfied that all relevant facts have been properly 
developed with respect to the appellate issues.  The RO 
obtained the veteran's service medical records, which 
included a February 1970 service discharge examination report 
that is particularly probative since it provides a detailed 
assessment of the veteran's health at service discharge.  
Although there are no clinical records dated between his 
February 1970 service discharge and 1996, no relevant 
treatment during that period was alleged either by the 
veteran during his lifetime or appellant, nor by medical 
history recorded in the existing clinical evidence of record.  

The evidentiary record includes post-service clinical records 
dated in 1996, including the veteran's terminal hospital 
records obtained pursuant to remand.  Additionally, pursuant 
to the Board's May 2000 and October 2003 remands, the RO in 
April 2002 and March 2004 VCAA letters attempted to obtain 
from appellant any additional, relevant clinical records of 
the veteran's treatment or associated information, and in 
particular advised her that she could provide opinion by a 
medical professional as to whether the veteran's fatal 
condition was related to service.  However, appellant's 
subsequent response did not provide any additional clinical 
records or information indicating that there were additional, 
relevant clinical records of the veteran's treatment that 
should be obtained.  There is no indication that there is any 
additional, available, material evidence not of record which 
would alter the outcome.  See Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005)

Although the RO did not obtain VA medical opinion as to the 
etiology of the veteran's death, such an opinion is not 
"necessary" under 38 U.S.C.A. § 5103A(d) (2004), since 
there is no competent evidence linking the veteran's fatal 
disabilities in question to service or proximate thereto and 
no reasonable possibility that a VA opinion would result in 
findings supporting the appellant's contentions.  
Accordingly, the Board finds that an etiology opinion is not 
"necessary."  See generally Wells v. Principi, 326 F.3d 
1381 (Fed. Cir. 2003).  

Additionally, appellant was issued a Statement of the Case 
and Supplemental Statements of the Case, which included 
relevant laws and regulations, discussion of relevant 
clinical evidence, and a detailed explanation of the 
rationale for the adverse decision.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
a VCAA notice must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction decision 
on a service connection claim.  Assuming arguendo that a VCAA 
notice must also be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
death compensation/accrued benefits claim, in the instant 
case, the initial rating decision on appellant's claims in 
question was rendered prior to the VCAA and, thus, a pre-
adjudication VCAA notice could not have in fact been issued.  
Pelegrini does not contain a remedy under such facts, nor is 
an efficient or timely remedy evident to the Board under the 
circumstances here.  In any event, the Board's remands and 
the RO's VCAA letters specifically advised appellant as to 
which party could or should obtain which evidence.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Additionally, appellant's service organization representative 
has not indicated that any additional, available, material 
evidence not of record exists and should be obtained.  

With respect to the claim based on accrued benefits, accrued 
benefits include those the veteran was entitled to at the 
time of death under an existing rating or based on evidence 
in the file at the date of death.  See 38 U.S.C.A. § 5121(a); 
38 C.F.R. § 3.1000(a); Ralston v. West, 13 Vet. App. 108, 113 
(1999).  Thus, neither appellant nor the VA can furnish 
additional evidence not existing at the time of death that 
may be used to substantiate her accrued benefits claim.  

Again, it is emphasized that the RO appropriately developed 
said appellate claims.  Consequently, the Board finds that, 
in the circumstances of this case, any additional development 
or notification would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the claimant); Sabonis (remands 
which would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the claimant are to 
be avoided); Wensch v. Principi, 15 Vet. App. 362, 368 (2001) 
(when there is extensive factual development in a case, 
reflected both in the record on appeal and the Board's 
decision, which indicates no reasonable possibility that any 
further assistance would aid the appellant in substantiating 
his claim, this Court has concluded that the VCAA does not 
apply).  See Bernard v. Brown, 4 Vet. App. 384 (1993); 38 
C.F.R. § 20.1102 (2004).  See also ATD Corp. v. Lydall, Inc., 
159 F.3d 534, 549 (Fed. Cir. 1998); Miles v. Mississippi 
Queen, 753 F.2d 1349, 1352 (5th Cir. 1985); and Mayfield, 
supra.  

Thus, the Board concludes that the duty to assist as 
contemplated by applicable provisions, including the VCAA to 
the extent it may apply, has been satisfied with respect to 
these appellate issues.


A.  Service Connection for the Cause of the Veteran's Death.

In order to establish service connection for the cause of the 
veteran's death, the evidence must show that a disease or 
disability incurred in or aggravated by service either caused 
or contributed substantially or materially to cause death.  
38 U.S.C.A. § 1310; 38 C.F.R. § 3.312(a); Harvey v. Brown, 6 
Vet. App. 390, 393 (1994).

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by wartime 
service.  38 U.S.C.A. § 1110.  Where a veteran served 
continuously for ninety (90) days or more during a period of 
war or during peacetime service after December 31, 1946, and 
cardiovascular disease, nephritis, or cancer becomes manifest 
to a degree of 10 percent within one year from date of 
termination of such service, such disease shall be presumed 
to have been incurred in service, even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§  
3.307, 3.309.

In pertinent part, for the showing of chronic disease in 
service, there are required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or diagnoses 
including the word "Chronic."  Continuity of symptomatology 
is required only where the condition noted during service (or 
in the presumptive period) is not, in fact, shown to be 
chronic, or where the diagnosis of chronicity may 
legitimately be questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).  Service connection may be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

The veteran's service records indicate that his military 
service included a period in Vietnam; and that he was in the 
Marine Corps with a military occupational specialty listed as 
supply administration man.  

In Pond v. West, 12 Vet. App. 341, 346 (1999), the Court held 
that "[g]enerally, to prove service connection, a claimant 
must submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."

A question for resolution is whether the veteran's renal 
disability, including metastatic renal cancer, and 
cardiovascular/pulmonary disease were initially manifested 
during service or proximate thereto or were manifested to a 
compensable degree within the one-year presumptive period 
after service.  

The veteran's service medical records indicated that in 
December 1968 and March 1969 respectively, he had a sore 
throat and upper respiratory infection.  However, none of the 
service medical records, including a February 1970 service 
discharge examination report, included any complaints, 
findings, or diagnoses pertaining to a chronic pulmonary 
disability, cancer, or a cardiovascular/renal disorder.  On 
said February 1970 service discharge examination, a 
urinalysis and chest x-ray were negative and his blood 
pressure was 124/84.  

The earliest post-service clinical evidence of record was not 
until 1996, more than two and a half decades after service.  
VA clinical records reveal that in January 1996, the veteran 
reported a 4-day history of acute left eye visual loss.  His 
blood pressure was 120/80.  Assessments included cataracts 
and rule out vitreal hemorrhage.  In February 1996, during 
preoperative examination for cataract surgery, a chest x-ray 
study revealed hyperaerated lungs consistent with chronic 
obstructive pulmonary disease and an ill-defined parenchymal 
density at the right upper lobe.  A CT scan was recommended.  

In March 1996, a CT scan of the thorax revealed a left 
infrahilar rounded mass, interpreted as a large tumor embolus 
with surrounding parenchymal changes/focal pleural thickening 
probably consistent with a pulmonary infarct; an enlarged 
main pulmonary artery consistent with pulmonary hypertension 
changes; abnormal mediastinal adenopathy noted as metastatic 
in nature (emphasis added); calcified subcarinal 
lymphadenopathy, sequela of prior granulomatous process; and 
inferior pericardial increased thickness.  A March 1996 
abdominopelvic CT scan showed a huge mass replacing almost 
completely the right kidney, with involvement of the right 
renal vein and hypodensities at the inferior vena cava at the 
renal hilum level (classified as thrombosis versus tumor 
thrombi).  The liver and spleen each had minute 
calcification.  A March 1996 right renal biopsy pathology 
report included a diagnosis for renal cell carcinoma.  

In an application for VA disability benefits, dated and 
received in April 1996, the veteran alleged that his lung and 
kidney cancer were probably due to Agent Orange exposure.  
However, the RO did not have an opportunity to adjudicate 
this pending claim prior to his September 1996 death.  

A June-July 1996 VA hospitalization report included diagnoses 
of renal cell carcinoma with metastatic lung cancer; right 
renal vein thrombi; inferior vena cava thrombi; hematuria; 
status post renal artery embolization; pyelonephritis; and 
anemia.  A July 1996 VA cancer staging form indicated that 
the primary tumor grossly extended into renal vein or vena 
cava; that there were distant metastasis; and that 
appellant's renal cell carcinoma was stage III.  In July and 
August 1996 VA clinical records/examination report, it was 
noted that although appellant's metastatic renal cell cancer 
had been treated with Interferon, such therapy had been 
complicated by a right vein thrombosis and liver toxicity 
from the Interferon; and that CT scans had shown increased 
kidney lesion with metastases to the liver and lungs.  

An August-September 1996 VA terminal hospitalization report 
revealed that the veteran was chronically ill and in acute 
renal failure; his condition deteriorated, and he was 
transferred to hospice service where he died.  Diagnoses 
included chronic smoker; and metastatic renal cell carcinoma 
with metastases to the liver and lungs.  

A September 1996 autopsy report listed pathological diagnoses 
that included right renal cell carcinoma, extending into the 
right ureter, renal vein, and inferior vena cava, with 
metastases to the lungs and liver and resultant right renal 
artery thrombosis; left ureter obstruction; acute renal 
failure; compensatory hypertrophy of the left kidney; and 
pulmonary emphysema.  

The immediate cause of the veteran's death in September 1996 
at age 47 was listed on the certificate of death as inferior 
vena cava thrombosis due to, or as a consequence of, 
metastatic renal cell carcinoma and systemic arterial 
hypertension.  

Thus, the Board concludes that it has not been shown, by 
credible competent evidence, that the veteran's renal 
disability, including metastatic renal cancer, and 
cardiovascular/pulmonary disease were present in service or 
proximate thereto.  The veteran's renal disability, including 
metastatic renal cancer, and cardiovascular/pulmonary disease 
were initially medically shown many years after service, at a 
time too remote to be reasonably related to service.  

Certain diseases shall be service-connected if the veteran 
was exposed to an herbicide agent during active service, even 
though there is no record of such disease during service, and 
provided further that the requirements of 38 C.F.R. 
§ 3.307(d) are satisfied.  38 C.F.R. § 3.309(e).  A veteran 
who, during active military, naval, or air service, served in 
the Republic of Vietnam during the Vietnam era, shall be 
presumed to have been exposed during such service to a 
herbicide agent (Agent Orange), unless there is affirmative 
evidence to establish that he or she was not exposed to any 
such agent during that service.  38 C.F.R. 
§ 3.307(a)(6)(iii).  On February 6, 1991, the Agent Orange 
Act of 1991, Public Law 102-4, 105 Stat. 11 (1991) was 
enacted.  It added to title 38 a new section (§ 1116) 
establishing a scientific-evidence review process for the 
establishment of presumptions of service connection for 
diseases associated with exposure to certain herbicide 
agents.  38 U.S.C.A. § 1116 (West 1991).  VA's Secretary has 
determined that a presumption of service connection based on 
exposure to herbicides used in the Republic of Vietnam during 
the Vietnam era is not warranted for any condition for which 
the Secretary has not specifically determined a presumption 
of service connection is warranted.  See Notice, 61 Fed. Reg. 
41,421 (1996).  

However, cardiovascular or renal disorders (including 
hypertension and renal carcinoma) are not presumptive 
diseases associated with exposure to certain herbicide agents 
under the provisions of 38 C.F.R. §§ 3.307(a)(6) and 
3.309(e).  Although respiratory cancers are presumptive 
diseases associated with exposure to certain herbicide agents 
under the provisions of 38 C.F.R. §§ 3.307(a)(6) and 
3.309(e), the Agent Orange presumption is limited to only the 
primary form of respiratory cancers, not secondary cancers 
that metastasized from cancers of other organs.  See 
VAOPGCPREC 18-97, 62 Fed. Reg. 37,954 (1997).  In the instant 
case, the VA clinical records, death certificate, and autopsy 
report unequivocably state that the veteran's renal cell 
carcinoma metastasized to the lungs.  Thus, 38 C.F.R. 
§§ 3.307(a)(6) and 3.309(e) are inapplicable in the instant 
case, since the veteran's lung cancer was a secondary, not 
primary, form of cancer.  

The United States Court of Appeals for the Federal Circuit 
has determined that the Veterans' Dioxin and Radiation 
Exposure Compensation Standards (Radiation Compensation) Act, 
Pub. L. No. 98-542, § 5, 98 Stat. 2724, 2727-29 (1984), does 
not preclude a veteran from establishing service connection 
with proof of actual direct causation.  Combee v. Brown, 34 
F.3d 1039 (Fed. Cir. 1994).  However, in the instant case, 
although the veteran's cardiovascular or renal disabilities 
(including hypertension and renal carcinoma) are not diseases 
for which herbicide-exposure presumptive service connection 
may be awarded, no causal or etiological relationship between 
such disabilities and herbicide exposure has been shown by 
competent, credible evidence.

Although in contentions and/or appellant's testimony, it was 
argued that the veteran's death was related to military 
service, including Agent Orange exposure, a lay person's 
opinion as to the cause of the veteran's death is not 
competent evidence.  In short, a lay person lacks medical 
expertise to offer an opinion regarding medical relationships 
or diagnoses.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).

The Board concludes, therefore, that it would be mere 
speculation to assume that the veteran's fatal disabilities 
(including metastastic renal cell carcinoma) were in any way 
related to his military service.  Thus, based on the 
overwhelmingly negative clinical evidence, the Board 
concludes that it has not been shown, by credible competent 
evidence, that the veteran's renal disability (including 
metastatic renal cancer) and cardiovascular/pulmonary disease 
were present in service or proximate thereto.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.303, 3.307, 3.309.  
There is no continuity of symptomatology to relate the 
veteran's renal disability (including metastatic renal 
cancer) and cardiovascular/pulmonary disease, which were 
initially shown many years after service, to his military 
service.  38 C.F.R. § 3.303.

Additionally, the veteran's renal disability (including 
metastatic renal cancer) and cardiovascular/pulmonary disease 
are not diseases for which herbicide-exposure presumptive 
service connection may be awarded, nor has a causal or 
etiological relationship between such disabilities and 
herbicide exposure been shown by competent, credible 
evidence.  Therefore, it would be mere speculation to assume 
that such disabilities were related to service or any in-
service Agent Orange exposure.

Thus, given the lack of credible competent evidence showing 
that the veteran's renal disability (including metastatic 
renal cancer) and cardiovascular/pulmonary disease were 
manifested during service or to a compensable degree within 
the one-year, post-service presumptive period, or that such 
disabilities were a residual of Agent Orange exposure, the 
claim for service connection for the cause of the veteran's 
death is denied.  Since the preponderance of the evidence is 
against allowance of this claim, the benefit-of-the-doubt 
doctrine is inapplicable, for the aforestated reasons.


B.  Service Connection for Renal Cell Carcinoma with 
Metastasis to the Lungs, for the Purposes of Accrued 
Benefits.

It is reiterated that in April 1996, the veteran filed with 
VA a claim for service connection for renal cell carcinoma 
with metastasis to the lungs, which remained pending and 
unadjudicated at the time of his death in September 1996.  
Although a pending claim does not survive a veteran's death 
(See Landicho v. Brown, 7 Vet. App. 42, 50 (1994)), certain 
individuals may be entitled to accrued benefits under certain 
conditions.  Appellant is claiming entitlement to said 
benefits as veteran's widow, for accrued benefits purposes.  

Even though appellant's accrued benefits claim for service 
connection for renal cell carcinoma with metastasis to the 
lungs is a separate claim from the veteran's underlying 
service connection claim for the same disability filed during 
his lifetime (since it is based upon a separate statutory 
entitlement of the survivor for which an application must be 
filed in order to receive benefits), it is at the same time 
derivative of the veteran's claim, in that the claimant's 
entitlement is based upon the veteran's entitlement.  See 
Zevalkink v. Brown, 6 Vet. App. 483, 489-90 (1994); aff'd, 
102 F.3d 1236 (Fed. Cir. 1996); cert. denied, 117 S. Ct. 2478 
(1997).  In other words, the appellant, as the veteran's 
surviving spouse, is advancing essentially the same claim for 
service connection for renal cell carcinoma with metastasis 
to the lungs, for accrued benefits purposes, which the 
veteran had pending at the time of his death.

Under 38 U.S.C.A. § 5121(c), a claim for accrued benefits 
requires that the application be filed within one year after 
the date of death.  Since appellant filed her claim for 
accrued benefits in September 1996, the month of the 
veteran's death, this element has been met.

In pertinent part, periodic monetary benefits under laws 
administered by the Secretary to which an individual was 
entitled at death under existing ratings or decisions, or 
those based on evidence in the file at date of death and due 
and unpaid for a period not to exceed two years, shall upon 
the death of such individual be paid to the living person 
first listed as follows: (A) The veteran's spouse;....  38 
U.S.C.A. § 5121 (West 1991 & Supp. 1998), as amended by the 
Veterans' Benefits Improvements Act of 1996, P.L. 104-275, 
Sec. 507, 110 Stat. 3322 (Oct. 9, 1996).  Since 38 U.S.C.A. 
§ 5121, which authorizes payment of certain accrued benefits, 
was amended and extended the relevant time period for payment 
of such benefits to a two-year period prior to death, instead 
of the former one-year period, this liberalizing law will be 
applied with respect to appellant's accrued benefits claim, 
which was filed in September 1996.  See Karnas v. Derwinski, 
1 Vet. App. 308, 312-13 (1991).  Parenthetically, in Terry v. 
Principi, 367 F.3d 1291 (Fed. Cir. 2004), the United States 
Court of Appeals for the Federal Circuit held that the clear 
and unambiguous language of 38 U.S.C. § 5121(a) only limits a 
survivor's recovery of accrued veteran's benefits to a 
maximum two-year period of benefits accrued at any time 
during the veteran's life.

Although 38 U.S.C.A. § 5121(a) has been more recently amended 
by repealing the 2-year limit on accrued benefits such that a 
veteran's survivor may receive the full amount of the award 
for accrued benefits, Congress specifically stated that this 
provision applies to deaths occurring on or after the date of 
enactment of the Act, or December 16, 2003.  Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, 117 Stat. 2651 
(Dec. 16, 2003).  Since the veteran's death occurred prior to 
that December 16, 2003 date, this recent statutory amendment 
is not applicable in the instant appeal.  Since there is no 
basis for payment of benefits, as set forth below, there is 
no need to further evaluate or speculate on the period of 
payment involved.

The evidentiary record and discussion set forth in the 
aforementioned Part A of this Board decision herein will not 
be repeated in detail.  In short, in the absence of 
competent, credible evidence indicating that the veteran's 
metastatic renal cancer was manifested during service or to a 
compensable degree within the one-year post-service 
presumptive period, or that such disability was a residual of 
Agent Orange exposure, service connection for renal cell 
carcinoma with metastasis to the lungs, for accrued benefit 
purposes, is not warranted.  Since the preponderance of the 
evidence is against allowance of this claim, the benefit-of-
the-doubt doctrine is inapplicable, for the aforestated 
reasons.


ORDER

Appellant's claims for entitlement to service connection for 
the cause of the veteran's death and entitlement to service 
connection for renal cell carcinoma with metastasis to the 
lungs, for the purposes of accrued benefits, are denied.


	                        
____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


